Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 and 2/4/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “store a label of an odor associated with a user; instruct the vehicle to pick up the user; receive data from the vehicle; and output a message upon determining that the data indicate that a level of the odor exceeds a threshold.” Claim 1 
“storing a label of an odor associated with a user from a vehicle; instructing the vehicle to pick up the user; receiving data from the vehicle; and outputting a message 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components. That is, other than reciting “memory” and “computer”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components under certain methods of organizing human activity(under sales activities and behaviors). For example, “storing”, “instructing”, “receiving”, and “outputting” in the context of this claim encompasses the user to manually determine an odor associated with a user, instruct the vehicle to pick up a user and outputting messages. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “computer”, “a memory” and a “sensor” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
The limitations of the dependent claims 2-9 and 11-18, further describe the identified abstract idea. In addition, the limitations of claims 8-9, 11-15 and 17-18 define how the odor is detected in a vehicle which further describes the abstract idea. The generic computer component of claims 2-7 and 16 (sensor and computer) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick (U.S. Patent Application Publication No. 2015/0081362) in view of Mullett (U.S. Patent Application Publication No. 2018/0057013).

As to claims 1 and 10, Chadwick teaches a system and method comprising:
a computer remote from a vehicle and programmed to: store a label associated with a user (para. 24-27 and 36, passenger profile is stored at a server); 
instruct the vehicle to pick up the user (para. 17); 
output a message upon determining that the data indicate that a level exceeds a threshold (para. 36, if the wait time exceeds a threshold, an alert is generated to reschedule the taxi ride).
Chadwick does not teach: 
receive data from an environmental sensor in the vehicle;

However, Mullett teaches:
receive data from an environmental sensor in the vehicle (para. 20-21);
determining that the data indicate that a level of the odor exceeds a threshold (para. 20-21).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine that the odor exceeds a threshold in Chadwick as taught by Mullet. Motivation to do so comes from the knowledge taught by Mullett that doing so would allow the vehicle to clean the air or remove the odor from the vehicle so that the odor does not affect other passengers.
As to claims 2 and 11, Chadwick in view of Mullett teach all the limitations of claims 1 and 10. 
Chadwick further teaches:
receive a rejection input rejecting a ride from the vehicle after outputting the message (para. 36, ride request may be rescheduled).
As to claims 3 and 12, Chadwick in view of Mullett teach all the limitations of claims 2 and 11. 
Chadwick further teaches:
receive the threshold, and associate the threshold with the label and the user (para.27,”a passenger profile may be initially created for a user upon registration of the user with the distributive taxi dispatching service[...] during registration, a user may be asked to provide preference information regarding taxi travel such as initial threshold settings for such conditions as smoke, filth, odors”) .
As to claims 4 and 13, Chadwick in view of Mullett teach all the limitations of claims 3 and 12. 
Chadwick further teaches:
output a second message upon determining that the data indicate that the level is below the threshold (para. 24-27 and 36, an alert is generated to reschedule a ride if the criteria exceeds the time threshold and an alert is sent to notify the user of the pickup time if the criteria is less than the time threshold and based on the user preference with respect to the odor of the vehicle).
Chadwick does not teach that the level is a level of odor. 
However, Mullett teaches a level of odor (para. 20-21).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine that the odor exceeds a threshold in Chadwick as taught by Mullet. Motivation to do so comes from the knowledge taught by Mullett that doing so would allow the vehicle to clean the air or remove the odor from the vehicle so that the odor does not affect other passengers.
As to claims 5 and 14, Chadwick in view of Mullett teach all the limitations of claims 2 and 11. 
Chadwick further teaches:
store a plurality of labels of odors and a plurality of thresholds associated with the respective labels (para. 27, passenger profile provides preference regarding taxi travel such as initial threshold settings such as smoke, filth and odors), 

Chadwick does not teach that the criteria is an odor. 
However, Mullett teaches a level of odor (para. 20-21).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine that the odor exceeds a threshold in Chadwick as taught by Mullet. Motivation to do so comes from the knowledge taught by Mullett that doing so would allow the vehicle to clean the air or remove the odor from the vehicle so that the odor does not affect other passengers.
As to claims 6 and 15, Chadwick in view of Mullett teach all the limitations of claims 2 and 11. 
Chadwick further teaches:
instruct a next available vehicle to pick up the user upon receiving the rejection input (para. 36).
As to claims 7 and 16, Chadwick in view of Mullett teach all the limitations of claims 1 and 10. 
Mullet further teaches:
the environmental sensor is one of a spectrometer, a chromatograph, a metal-oxide semiconductor sensor, a metal-oxide semiconductor field effect transistor sensor, a conducting polymer gas sensor, a piezoelectric sensor, an optical sensor, and a bioassay (para. 17, optical sensor).
As to claims 9 and 18, Chadwick in view of Mullett teach all the limitations of claims 1 and 10. 
Chadwick further teaches:
the data include a plurality of labels of odors and a plurality of respective levels (Para.27, “a passenger profile may be initially created for a user upon registration of the user with the distributive taxi dispatching service[...] during registration, a user may be asked to provide preference information regarding taxi travel such as initial threshold settings for such conditions as smoke, filth, odors”).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick (U.S. Patent Application Publication No. 2015/0081362) in view of Mullett (U.S. Patent Application Publication No. 2018/0057013) further in view of Mankame (U.S. Patent Application Publication No. 2016/0096412).

As to claim 8 and 17, Chadwick in view of Mullett teach all the limitations of claims 1 and 10 as discussed above. 
Chadwick in view of Mullett do not teach: 
the odor is an allergen.
	However, Mankame teaches a motor vehicle that cleans the air from odors wherein the odor is an allergen (para. 10).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to detect an odor wherein the odor is an allergen as in Chadwick in view of Mullett as taught by Mankame. Motivation to do so comes from the 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ZEINA ELCHANTI/Examiner, Art Unit 3628